1    Nina Wasow (SBN 242047)
2    E-mail: nina@feinbergjackson.com
     FEINBERG, JACKSON, WORTHMAN & WASOW, LLP
3    2030 Addison Street, Suite 500
     Berkeley, California 94704
4    Tel: 510.269.7998 Fax: 510.269.7994
5
     Attorneys for Plaintiff Yuri Cardenas
6
     Jillian R. O’Brien (SBN 251311)
7    E-mail: jillian.obrien@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
8    Two Monument Square, Suite 703
9    Portland, Maine 04101
     Tel: 207.387.2960 Fax: 207.387.2986
10
     Attorneys for Defendant
11   Hartford Life & Accident Insurance Company

12
                                 UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                                   )
15                                                 ) Case Number: 4:19-CV-00272-HSG
     YURI CARDENAS,                                )
16                                                 ) STIPULATION OF DISMISSAL
17          Plaintiff,                             ) & ORDER
                                                   )
18                                                 )
            vs.                                    )
19                                                 )
20   HARTFORD LIFE & ACCIDENT                      )
     INSURANCE COMPANY,                            )
21                                                 )
            Defendant.                             )
22                                                 )
23
            WHEREAS, the above-captioned matter has been resolved;
24
            THEREFORE, IT IS STIPULATED AND AGREED, by the undersigned counsel for
25
26   Plaintiff Yuri Cardenas, on the one hand, and undersigned counsel for Defendant Hartford Life

27
28
                                STIPULATION OF DISMISSAL AND ORDER
                                      CASE NO. 4:19-CV-00272-HSG
                                                   1
1    & Accident Insurance Company, on the other hand, that Plaintiff dismisses this action with
2    prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
3           IT IS FURTHER AGREED that except as otherwise agreed to by Plaintiff and
4    Defendant, each party will bear its own fees and costs.
5
      DATED: August 7, 2019                  FEINBERG, JACKSON, WORTHMAN & WASOW,
6                                            LLP
7
8                                            By: /s/ Nina Wasow
                                                NINA WASOW
9                                               Attorneys for Plaintiff
                                                Yuri Cardenas
10
11    DATED: August 7, 2019                  OGLETREE, DEAKINS, NASH, SMOAK &
                                             STEWART, P.C.
12
13                                           By: /s/ Jillian O’Brien
                                                Jillian O’Brien
14                                              Attorneys for Defendant
                                                Hartford Life & Accident Insurance Company
15
16
17
18
                                          ORDER
19
            Pursuant to the parties’ stipulation, this action is HEREBY DISMISSED. IT IS SO
20
     ORDERED.
21
      Dated: 8/8/2019
22
                                                       HON. HAYWOOD S. GILLIAM, JR.
23                                                     UNITED STATES DISTRICT JUDGE

24
25
26
27
28
                                STIPULATION OF DISMISSAL AND ORDER
                                      CASE NO. 4:19-CV-00272-HSG
                                                   2
